Citation Nr: 1627555	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, to include as secondary to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to a rating in excess of 30 percent for a right hand traumatic neuroma disability (right hand disability).

4.  Entitlement to service connection for major depressive disorder.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to a rating in excess of 10 percent for hypertension.

7.  Entitlement to a total disability rating based on individual unemployablity due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Andrew L. Werner, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran requested a hearing before the Board.  The Veteran did not report for the scheduled hearing or request that the hearing be rescheduled or otherwise identify a good cause for not appearing.  As such, his request is deemed withdraw.  38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for a right hand disability, major depressive disorder, erectile dysfunction, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2006 rating decision denied service connection for diabetes mellitus.

2.  The evidence received since the March 2006 Board decision, includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.

3.  Diabetes mellitus did not have its clinical onset in service, was not exhibited within the first post service year; and is not otherwise related to active duty, to include his exposure to contaminated water during service at Camp Lejeune.

4.  The Veteran does not have diastolic blood pressure that is predominantly 110 or more or systolic blood pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The March 2006 decision that denied a claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Diabetes was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for a rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.104 Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran's claim for service connection for diabetes mellitus was initially denied in a May 2004 rating decision for no evidence diabetes mellitus was related to his service-connected hypertension and no evidence it was related to service.  It was again denied in a March 2006 rating decision because diabetes mellitus was not shown in service nor did it manifest to a compensable degree within one year of discharge.  The record did not contain a finding of diabetes melitis in service or a nexus to service.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of that decision that would prevent the claim from becoming final.

The pertinent evidence of record at the time of the March 2006 rating decision included the Veteran's service treatment records, claim for service connection, and VA treatment records that continued to show the Veteran had diabetes mellitus treated with medication.

The pertinent evidence of record that has been received since the unappealed rating decision include VA treatment records, a statement from the Veteran, and a September 2013 VA examination report.  The evidence received since the March 2006 rating decision is new and material.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection by showing a current diagnosed disability. Moreover, it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that reopening of the claim of entitlement to service connection for diabetes mellitus is warranted because new and material evidence has been presented.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that his diabetes mellitus was due to his exposure to contaminated water in Camp Lejeune.  At the outset, the Board notes there is no issue regarding whether the Veteran has a current diagnosis of diabetes mellitus.  A review of his VA treatment records documents diagnosed diabetes mellitus.

In addition, the Board notes the Veteran's in-service exposure to contaminated water in Camp Lejeune is not at issue in this case.  Rather, the central issue is whether it is at least as likely as not that the claimed disability is etiologically related to that exposure.

The Veteran was provided a September 2013 VA medical opinion by a physician who was a member of the "Subject Matter Expert Panel, Camp Lejeune Contaminated Water Project."  In this regard, the Board points out that VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds, to include trichloroethylene (TCE).  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); 78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).

The September 2013 VA physician noted a review of the Veteran's claim folder.  The physician opined that diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness is not due to or the result of exposure to contaminated water while stationed at Camp Lejeune.  The physician noted that type II diabetes melitis is a common disease condition, which, however, is not one of the diseases potentially associated with exposure to contaminants present in Camp Lejeune water supply between 1957 and 1987.  

The September 2013 VA physician stated that although obesity is probably the most common risk factor associated with type II diabetes mellitus, and the Veteran was not obese, that the most common pancreatic disease known to cause diabetes melitis was chronic pancreatitis from alcohol abuse.  It was noted that alcohol abuse could cause secondary diabetes from damage to pancreatic beta-cells damage.  The examiner noted the Veteran had a history of binge drinking while in service, with at least one 30 day admission for ethanol abuse.  It was noted that the Veteran was on Antabuse treatment for six months follow that admission.  Thereafter, per an April 2001 note, the physician noted the Veteran continued to drink a couple of six packs on the weekend while in the service but cut back to light beer on the suggestion of his doctor when he was diagnosed with hypertension and diabetes in 1996.  It was noted that in 2002, the Veteran reported that he did not drink while working as a truck driver, but bought a 12 pack of beer on a Friday and drank during the weekend and drank a couple during the week if he was not on the road.

Based on a review of the evidence, the Board finds that service connection for diabetes mellitus must be denied. 

In the September 2013 VA opinion, the VA examiner concluded that the Veteran's diabetes mellitus was more likely related to chronic pancreatitis and alcohol consumption, and less likely as not related to exposure to contaminated drinking water at Camp Lejeune.  Essentially, the VA physician found that there were factors in the Veteran's specific medical history that more likely caused the development of diabetes mellitus than his exposure to chemicals in the water at Camp Lejeune, which have not been associated with diabetes.  The Board finds no reason to reject the September 2013 VA physician's opinion that it is less likely than not that the Veteran's diabetes mellitus is due to exposure to contaminated water at Camp Lejeune as it is based on his expertise as a medical professional and subject matter expert and is supported by the evidence of record.  There is also no indication that the VA physician overlooked or failed to consider pertinent evidence.  The VA physician's opinion is not contradicted by any other medical opinion.  

The Board finds that the September 2013 VA medical opinion outweighs the Veteran's lay statements on this issue.  The Veteran has not provided any rationale or supporting evidence for his belief that contaminated water at Camp Lejeune may have caused his diabetes.  See Layno v. Brown, 6 Vet.App. 465 (1994).  The determination in this case is medically and scientifically complex. Whether exposure to the chemicals in the water at Camp Lejeune may have caused the development of certain diseases many years later cannot be made based on lay observation alone given the time lapse.  Although it is presumed that the Veteran was exposed to contaminated water at Camp Lejeune, competent and credible evidence necessary to support a finding that it is at least as likely as not that the Veteran's diabetes developed as a result of such exposure is lacking in this case.  Here, the VA physician concluded that any increased risk for the development of diabetes due to the Veteran's exposure to contaminated water at Camp Lejeune was outweighed by the Veteran's personal risk factors, such as pancreatitis and alcohol abuse.  The Board finds the VA medical opinion more probative than the Veteran's lay assertions of a nexus as the VA physician is a medical professional and subject matter expert and was able to review the entire record.

Furthermore, there is no evidence suggesting that his diabetes manifested during service or within one year of service separation, or is otherwise related to an in-service disease or injury.  The Veteran's service treatment records are silent for complaints or treatment related to diabetes mellitus.  Direct service connection is not warranted because the in-service incurrence element is not met.  In addition, presumptive service connection for diabetes mellitus as a chronic disease is not established.  The records shows his diabetes diagnosis was in 1996.  There is no evidence and the Veteran does not report that he was diagnosed with diabetes within a year of discharge.  Accordingly, presumptive service connection for diabetes as a chronic disease is not established.   

As the preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's hypertension is assigned a 10 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104 (2015).

Diagnostic Code 7101 provides a 10 percent rating for evidence showing diastolic pressure of predominately 100 or more, or; systolic pressure of predominately 160 or more; or as a minimum rating for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided for evidence of diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is provided for evidence of diastolic pressure of predominantly 120 or more.  A 60 percent rating is provided for evidence of diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

In an August 2010 VA examination, it was noted the Veteran had blood pressure readings of 184/90, 163/96, and 170/96.  

The Veteran's VA treatment records reflect that he had been treated on a continuing basis for hypertension.  The Veteran's blood pressure was obtained on numerous occasions and will only be summarizes as pertinent to the criteria for a higher rating for hypertension.  These records show his highest systolic and diastolic readings as 196/105 and 188/113 on treatment in June 2012. 

An October 2013 VA examination report showed blood pressure readings of 118/113, 142/82, and 137/70.  The examiner found the Veteran's blood pressure to be stable and noted the Veteran had documented compliance in the VA treatment records.  

As the Veteran presently has a 10 percent rating throughout the period on appeal, in order to warrant a higher, 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Based on a review of the evidence, the Veteran does not meet the criteria for a higher rating for hypertension.  Although Veteran has been taking blood pressure medication to control his hypertension, he has not at any time been shown to have a diastolic pressure predominately above 110 or a systolic pressure predominately 200 or above.  Thus, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, to warrant a rating in excess of 10 percent under Diagnostic Code 7101.  38 C.F.R. § 4.104.  

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses.  See Layno v. Brown, 6 Vet.App. 465 (1994).  The Veteran can assert that his hypertension is worse than currently rated.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, to the extent that the Veteran asserts that his service-connected hypertension is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and private treatment reports over the years do not establish that he has more severe disability in this respect.  

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 10 percent, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R.  § 3.321(b)(1) (2015).

In this case, rating criteria reasonably describe the manifestations and disability level of the Veteran's hypertension, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

There is no indication that the average industrial impairment from this disability is in excess of that contemplated by the assigned ratings.  The schedular criteria for hypertension considers use of medication.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated frequency and severity of symptomatology.  There is no lay or medical evidence to show frequent hospitalizations or that any disability caused marked interference with the Veteran's employment.  

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.   Yancy v. McDonald, 27 Vet. App. 484, 490 (2016).  (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in April 2010.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in August 2010, September 2013, and October 2013.

Here, neither the Veteran nor his representative has submitted evidence to rebut the presumption of competence with respect to any VA examiner.  The Board has considered the arguments of the representative as to the competence of the examiner, and finds them meritless.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus and to that extent only, the appeal is granted.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

With regard to the increased rating claim for the right hand disability, the Board notes that the Veteran was afforded two additional VA examinations since the last supplemental statement of the case (SSOC).  The Veteran received the SSOC in November 2013.  He was subsequently afforded VA examinations for the hand in September 2015 and December 2015.  The Board notes that this evidence was not submitted by the Veteran, but gathered separately pursuant to the duty to assist.  

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral. 38 C.F.R. § 20.1304(c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id. Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id.

Here, it appears, the RO independently developed evidence that is related to the Veteran's claim for an increased evaluation by virtue of the recently obtained VA examination reports referenced above.  These VA examinations, that have been obtained since the Veteran's last SSOC, discuss levels of sensory impairment that are part of the schedular criteria for the disability and will directly impact the rating assigned.  As such, the Board finds that these records are pertinent to the inquiry at hand in regard to the Veteran's claim for an increased evaluation for his right hand disability.  This claim should be remanded so that the AOJ may review this evidence in light of the Veteran's appeal for an increased rating.

With regard to the claim of entitlement to service connection for major depressive disorder, the Veteran claims it is directly related to the circumstances of his service.  A review of the VA treatment records shows a diagnosis of depression treated with medication.  The Veteran has not yet been provided a VA examination to determine the nature and etiology of any psychiatric disability.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A.  § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A VA examination should be scheduled. 

With regard to the claim of entitlement to service connection for erectile dysfunction, the Veteran contends that his erectile dysfunction is related to an in-service circumcision.  The Veteran has not yet been provided a VA examination.  In addition, there is no medical opinion of record to address whether erectile dysfunction was caused or aggravated by the service-connected hypertension.  Therefore, a VA examination should be scheduled. 

All available VA and non-VA treatment records that are not already of record should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (2015).

Finally, the issue of entitlement to a TDIU is inextricably intertwined with the service connection issue.  The Board shall defer further consideration of this issue until the service connection issue is readjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all available VA and non-VA treatment records are obtained. 

2.  Thereafter, the AOJ should then review and consider the newly obtained VA examinations from September 2015 and December 2015, as they relate to the increased rating claim for the Veteran's right hand disability and conduct any further development that may be necessary.

3.  Schedule the Veteran for a VA examination.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  If the examiner finds that an additional opinion or examination is needed to fully address the questions posed below, appropriate action should be undertaken.  The examiner should provide the following opinions:

(a)  Identify any psychiatric diagnoses of record.

(b)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability is related to the Veteran's service or to any event, injury, or disease during service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability, to include major depression, was caused by a service-connected disability.

(d)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disability, to include major depression, has been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability.

4.  Schedule the Veteran for a VA examination to determine the etiology of any erectile dysfunction.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following opinion:

(a)  Is it at least as likely as not (50 percent or greater probability) that any erectile dysfunction is related to the Veteran's service or to any event, injury, or disease during service, to include circumcision?

(b)  Is it at least as likely as not (50 percent or greater probability) that any erectile dysfunction, was caused by the service-connected hypertension and the medication used to treat hypertension.

(c)  Is it at least as likely as not (50 percent or greater probability) that any erectile dysfunction, has been aggravated (permanently worsened beyond the natural progress of the disability) by a the service-connected hypertension and the medication used to treat hypertension.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


